Citation Nr: 1300716	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002 and from December 2003 to February 2005.  Prior to this service he had active duty training from July 1987 to December 1987.  The Veteran also served in the National Guard.
 
This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO, among other things, denied entitlement to service connection for thoracolumbar strain and inguinal hernias, status post repair.

In August 2011, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ) of the Board; a transcript of that hearing is of record.

In January 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).  The RO issued a November 2012 supplemental statement of the case (SSOC) in which it continued the denial of service connection for a low back disorder.  The claim relating to inguinal hernias was not mentioned in the SSOC, and the Board has been unable to locate either a rating decision or SSOC addressing this issue in the physical or Virtual VA claims file.  There is a single page following the SSOC indicating that a rating of 10 percent had been assigned for "paralysis of the ilio-inguinal neuropathy."  This suggests that the claim was granted.  The RO/AMC should either associate the rating decision with the claims file or readjudicate the claim if it has not been addressed. 

For the reasons stated below, the claim for service connection for a low back disorder is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.





REMAND

As noted, the Veteran testified before an AVLJ of the Board at an August 2011 videoconference hearing.  The AVLJ is no longer employed by the Board.  As VA laws and regulations require that the VLJ or AVLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was given the option to request another hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In a November 2012 communication, the Veteran indicated that he wanted to appear at another videoconference hearing.  As the RO schedules videoconference hearings, remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest available opportunity and notify the Veteran and his representative of the date and time of the hearing, in accordance with applicable procedures.

The case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

